Citation Nr: 0830050	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  98-17 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic psychiatric 
disorder to include an adjustment disorder and major 
depression.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel










INTRODUCTION

The veteran served on active duty from March 1984 to March 
1987. He had additional reserve duty, including active duty 
for training (ACDUTRA) from    April to June1987.
          
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied a 
petition to reopen a claim for service connection for a 
psychiatric disorder. 

In its decision of July 2002 the Board reopened the claim 
based on receipt of new and material evidence. 38 C.F.R. § 
3.156 (2001). Initially the Board directly undertook 
development of the claim for service connection on the 
merits.                That procedure was discontinued 
following the decision of the United States Court of Appeals 
for the Federal Circuit in Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003) invalidating the portion of 38 C.F.R. § 19.9 
providing that the Board could develop and consider 
additional evidence in the first instance. In August 2003, 
the Board then remanded the claim for service connection on 
the merits to the RO.

The Board again remanded the case to the RO (via the Appeals 
Management Center (AMC) in Washington, D.C.) in October 2004, 
and March 2006 for additional development and consideration. 

The record further indicates that in March 2008, the veteran 
provided the RO a      February 2006 MRI report of the 
lumbosacral spine, and requested consideration of an 
increased rating for a back disability. This raises a claim 
for increased rating for the veteran's service-connected 
lumboparavertebral myositis, herniated nucleus pulposus L5-
S1. This matter is not presently before the Board for 
appellate review. Rather, the claim must be referred to the 
RO for appropriate action.



FINDING OF FACT

The preponderance of the competent evidence is against 
finding that a current psychiatric disorder developed during 
the veteran's active duty service or a qualifying period of 
reserve duty service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a chronic 
psychiatric disorder to include an adjustment disorder and 
major depression, are not approximated.              38 
U.S.C.A. §§ 106, 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) 
(West 2002    &  Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  


The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions      are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008).             
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a NOD or 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established. VA may continue to have an obligation 
to provide adequate 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant 
notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34           (Fed. Cir. 
2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  the claim on appeal through several 
notice letters dated between April 2001 and May 2006 that 
addressed each element of satisfactory notice set forth under 
the Pelegrini II decision. The November 1998 Statement of the 
Case (SOC) and later Supplemental SOCs (SSOCs) provided 
citation to the applicable laws and regulations. The VCAA 
notice letters further explained the joint obligation between 
VA and the veteran to obtain pertinent evidence and 
information, including that VA would undertake reasonable 
measures to assist in obtaining further VA medical records, 
private treatment records and other Federal records. See 
Quartuccio  v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the April 2007 SSOC provided 
notice concerning both the disability rating and effective 
date elements of a pending claim for benefits, consistent 
with the holding in the Dingess/Hartman decision. 

The relevant notice information must have been timely sent. 
The Court in        Pelegrini II prescribed as the definition 
of timely notice the sequence of events in which VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). In this instance, the notice correspondence was 
issued several years following the February 1998 rating 
decision on appeal. However, the VCAA had not yet been 
enacted at that time, and did not become effective until 
November 9, 2000. The veteran also has had an opportunity to 
provide additional evidence and information in response to 
the             May 2006 notice correspondence prior to the 
June 2008 SSOC continuing the denial of the claim. During 
that time period, the RO obtained further VA outpatient 
reports and service personnel records. There is no indication 
of any further evidence or information that must be 
associated with the record. The veteran has therefore had the 
full opportunity to participate in the adjudication of the 
claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).                

The RO has taken appropriate action to comply with the duty 
to assist the veteran  in acquiring service treatment 
records, service personnel records and post-service VA 
medical records. The veteran has been afforded a 
comprehensive VA medical examination. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). This case also was previously 
remanded to attempt to obtain complete medical records from 
the veteran's reserve service.        The unit with which he 
served on ACDUTRA from April to June 1987 has confirmed that 
no further records are available. While corresponding records 
from reserve duty since then are limited to from between 1998 
and 2004 when the veteran retired, these records are absent 
mental health treatment, and the veteran has essentially 
denied any psychiatric treatment from 1987 up until 1994. A 
further inquiry to ensure all available records have been 
obtained is not required to resolve the claim. 
To support his claim, the veteran has provided several 
personal statements, and copies of private treatment reports. 
There was previously a hearing scheduled before a Veterans 
Law Judge (VLJ) at the RO in January 2001 (Travel Board 
hearing) for which the veteran did not report, and which he 
has not since requested to reschedule. The record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances,                 no further action is necessary 
to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.

Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).

Active military, naval, or air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, or a period of 
inactive duty training (INACDUTRA) during which an injury was 
incurred or aggravated therein.               38 U.S.C.A. §§ 
101(24), 106 (West 2002 & Supp. 2007); 38 C.F.R. § 3.6 
(2007). 

The elements of a valid claim for service connection for a 
claimed disability are as follows: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, including a psychiatric disorder where 
involving a psychosis, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309. See also 38 C.F.R. § 3.384 (providing a 
definition of psychosis for purposes of application of 
presumptive service connection).

As the competent evidence does not establish that a current 
diagnosed psychiatric disorder is causally linked to the 
veteran's service, the claim will be denied. 

The recent VA outpatient treatment indicates a diagnosis of a 
claimed psychiatric disability. Consideration of medical 
history from during active service between March 1984 and 
March 1987, and subsequent reserve duty, does not indicate or 
suggest an association with the current diagnosis. The 
preponderance of the evidence on the issue of causation 
weighs against the claim. See Watson v. Brown,  4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."); 38 C.F.R.        
§ 3.303(d).

The service treatment history reflects that on January 1985, 
the veteran underwent psychiatric evaluation for a report of 
depressive symptoms over the previous two months and with 
difficulty adjusting to military life. The impression was 
adjustment disorder with depressed mood, insomnia, separation 
from divorced spouse, some intermittent suicidal ideation 
without intent, and social isolation related to level of 
English speaking skills; and a personality disorder, exact 
diagnosis deferred. 

In February 1985, the veteran was admitted to a military 
hospital with complaints of depression, no appetite, 
insomnia, and intermittent suicidal ideation. There was noted 
an increased difficulty over the prior 6 to 8 weeks with 
alienation in his unit and interpersonal conflicts. The 
initial impression was a major depressive episode, and 
occupational and social problems complicated by some language 
difficulties. The veteran underwent individual and group 
therapy. He was discharged two days later. The diagnosis on 
discharge was adjustment disorder with mixed disturbance of 
mood and conduct, and histrionic personality. 

A December 1986 examination for purpose of separation from 
active duty referred to a hospitalization in December 1985 
for excessive depression, frequent trouble with sleep, and 
suicide attempts, resolved.

From April to June 1987, the veteran was on ACDUTRA in the 
Army Reserve and during this time attended a training course 
at the Quartermaster Center and School at Fort Lee, Virginia. 
As to corresponding medical records for this time period 
several attempts have been made to acquire these. In April 
2007, the office of the Quartermaster General responded that 
no additional information was available beyond that 
associated with existing records.

The veteran had subsequent reserve service up until 2004. 
Medical records associated with this period of service have 
been obtained from 1998 up until the present. These reports 
do not mention complaints or findings of a psychiatric 
disorder or a history of related symptoms. On an October 2003 
medical questionnaire the veteran completed prior to 
retirement from the reserve, he denied a history of nervous 
trouble of any sort (including anxiety or panic attacks).               
As indicated, despite the absence of comprehensive reserve 
duty records there is no evidence following active duty 
service of psychiatric treatment until 1994.  

Previously also an October 1987 VA general medical 
examination noted in part,  the veteran's report of some 
anxiety, irritability, anorexia and insomnia in his reserve 
duty position. There was no psychiatric diagnosis.

VA outpatient records dated from October 1987 to March 1988, 
and from        January 1989 to September 1991 do not 
indicate psychiatric treatment. 

A December 1990 RO rating decision denied a prior claim for 
service connection for a nervous condition, finding the 
veteran had in service an adjustment disorder without 
evidence of chronic residuals. 

The October 1997 statement of Dr. G.A. indicates that he had 
treated the veteran since May 1994 for major depression, with 
generalized anxiety and depressive symptoms.

A July 2002 Board decision reopened the claim for service 
connection for a psychiatric disorder. The claim was later 
remanded for further development. 

The veteran underwent VA psychiatric examination in March 
2004. The examiner indicated review of the claims file. It 
was noted that the in-service hospitalization was two-days 
duration with nothing regarding the fact that the veteran 
made any kind of suicidal attempt or gesture. There were no 
further treatment notes concerning mental health evaluation. 
There was no evidence available and the veteran confirmed 
this, that he received psychiatric treatment in the years 
subsequent to his discharge from active duty up until 1994. 
He had last obtained psychiatric treatment in 1997. The 
veteran did not describe specific symptoms during the last 
year except related to an interpersonal conflict that 
occurred in the workplace. 

On examination he was alert, aware and in full contact with 
reality. He seemed anxious and restless during the interview 
but was cooperative and showed no abnormal mannerisms. Speech 
was relevant, coherent and logical. He did not show any 
impairment of thought process or communication, delusions or 
hallucinations, memory impairment, obsessive or ritualistic 
behavior, or active suicidal or homicidal ideas. He did not 
describe symptoms of depression, but indicated some anxiety 
due to a work-related situation. The diagnosis was no 
specific mental disorder. 

The examiner stated the opinion that the veteran's current 
symptoms did not represent a disability in terms of his 
social and occupational functioning, and     were not related 
to service or any events that occurred during service. His 
service records indicated symptoms as a reaction to a 
situation in service and personal reasons, diagnosed as 
adjustment disorder. According to the examiner, there was no 
evidence these symptoms persisted after the initial situation 
had resolved, and the veteran did not seek treatment apart 
from the above-noted three-year period.

During a January 2007 VA psychiatric consultation the veteran 
reported difficulties sleeping over the past several weeks, 
with anxiety and increased irritability which had developed 
in reaction to an ongoing divorce and conflicts with a 
supervisor.          He had been able to manage and diffuse 
these symptoms so that they had not interfered with daily 
functioning. The diagnostic impression was occupational 
problems. An identical diagnosis was indicated in May 2007. 
This was revised in January 2008 to "problems with primary 
support." On evaluation in March 2008        he reported 
history of depression and anxiety, loss of energy, decreased 
motivation, feelings of guilt, sleep difficulties and social 
withdrawal. The diagnosis was depressive disorder, not 
otherwise specified (NOS). He reported multiple stressors of 
financial circumstances, marital problems and work situation.

These findings have been reviewed as to whether there is 
evidence of any causal association between a psychiatric 
disorder and the veteran's service. Since a psychiatric 
disability was not formally diagnosed within one-year of 
separation from active duty in 1987, including under the 
regulatory criteria for a psychosis       the claimed 
disorder cannot be presumed incurred in service. See 38 
C.F.R. §§ 3.307, 3.309. Applying the general provisions for 
claims for direct service connection there is the potentially 
significant in-service event of the February 1985 
hospitalization for depressive symptoms. The discharge 
diagnosis was an adjustment disorder and histrionic 
personality, in connection with stressful circumstances. 
There was no recurrence of symptoms during active duty, or an 
ACDUTRA period immediately following active duty. Later 
medical history is absent relevant treatment from 1987 until 
1994. This was followed by another gap in treatment or 
reported symptoms from 1997 to mid-2007. Absent a diagnosis       
in service of "chronic" disability, the case here, an 
ongoing pattern of symptoms is essential to show the 
requisite causal relationship to service. 38 C.F.R. § 
3.303(b).    See also Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007) (the elements of                 in-service 
incurrence of a disease or injury, and an association between 
that and a present diagnosed disability may be substantiated 
through a demonstration of continuity of symptomatology).               

The March 2004 VA medical examination also ruled out the 
likelihood that the claimed disability was related to the 
veteran's service. At that time he did not have  a recognized 
psychiatric disorder. Generally, without a current diagnosis 
of the claimed disability, there cannot exist a valid claim 
for service connection. Moore v. Nicholson, 21 Vet. App. 211, 
215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). See also Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
The Board is mindful that the VA evaluation in March 2008 
resulted in the diagnosis of depressive disorder.       The 
March 2004 VA examiner's conclusion on the issue of causation 
is still relevant as he determined that adjustment disorder 
diagnosed in service was situational and soon resolved, and 
was not the precipitating factor of any later psychiatric 
manifestations. Hence, this opinion tends to weigh against 
the claim. The Board further notes that current depressive 
disorder, NOS was first diagnosed as occupational stress for 
over a year, and that the treating psychiatrist continues to 
attribute depressive symptoms to existing life stressors 
rather than an incident              of service. 

The medical evidence of record preponderates against finding 
that a depressive disorder was incurred during service. The 
veteran's assertions to the contrary on this subject have 
been considered. As a layperson without a medical background, 
his opinion on the cause of a psychiatric disorder is not 
dispositive without consistent evidence from a treatment 
provider competent to provide such an opinion. See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski,    
2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for a 
chronic psychiatric disorder is being denied. The 
preponderance of the evidence is unfavorable, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply.                38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).
 
ORDER

Service connection for a chronic psychiatric disorder to 
include an adjustment disorder and major depression, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


